J-S49025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

 THOMAS ROBINSON

                             Appellant               No. 644 EDA 2019


             Appeal from the PCRA Order Entered January 22, 2019
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No: CP-46-CR-0002653-1996

BEFORE: BENDER, P.J.E., STABILE, J. and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 27, 2019

       Appellant, Thomas Robinson, appeals pro se from an order dismissing

his seventh petition for relief under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541—9546, as untimely.        We hold that the PCRA court

properly dismissed Appellant’s petition without a hearing. We affirm.

       In 1996, Appellant was convicted of first-degree murder and sentenced

to life imprisonment. The Superior Court affirmed the judgment of sentence,

and Appellant did not file a petition for allowance of appeal with the

Pennsylvania Supreme Court.

       Subsequently, Appellant filed six PCRA petitions, all of which were

unsuccessful. This Court affirmed the dismissal of each petition in unpublished

decisions.    See Commonwealth v. Robinson, 792 A.2d 618 (Pa. Super.
____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S49025-19



2001) (affirming first PCRA dismissal); Commonwealth v. Robinson, 924
A.2d 697    (Pa.     Super.     2007)    (affirming    second    PCRA    dismissal);

Commonwealth v. Robinson, 981 A.2d 932 (Pa. Super. 2009) (affirming

third PCRA dismissal); Commonwealth v. Robinson, 6 A.3d 548 (Pa. Super.

2010) (affirming fourth PCRA dismissal); Commonwealth v. Robinson, 34
A.3d 239 (Pa. Super. 2011) (affirming fifth PCRA dismissal); Commonwealth

v. Robinson, 116 A.3d 674 (Pa. Super. 2014) (affirming sixth PCRA

dismissal).

       On June 18, 2018, Appellant filed the PCRA petition presently under

review. On December 17, 2019, the PCRA court filed a notice of intent to

dismiss this petition without a hearing pursuant to Pa.R.Crim.P. 907.               On

January 11, 2019, Appellant filed a response to the notice of intent.               On

January 22, 2019, the PCRA court entered an order dismissing Appellant’s

PCRA Petition. On February 15, 2019, Appellant filed a notice of appeal from

the court’s January 22, 2019 order.           Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

       Appellant     raises   a   single   issue   in   this   appeal:   “[Appellant’s]

constitutional rights of due process and equal protection of the law were

violated when the lower court dismissed his PCRA [petition] as untimely filed.”

It is difficult to understand the gist of Appellant’s argument; he appears to

believe that the PCRA court has steadfastly refused to review a “May 2003

Senate report” that Appellant deems newly discovered evidence.




                                           -2-
J-S49025-19



      We must first examine the timeliness of Appellant’s petition, because

the PCRA time limitations implicate our jurisdiction and may not be altered or

disregarded in order to address the merits of a petition. Commonwealth v.

Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the PCRA, the petitioner

must move for post-conviction relief within one year of the date the judgment

of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment becomes

final under the PCRA “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”            42

Pa.C.S.A. § 9545(b)(3).      The one-year limitation period does not apply,

however, when the petitioner pleads and proves that:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -3-
J-S49025-19


42 Pa.C.S.A. § 9545(b)(1)(i)—(iii). Any petition attempting to invoke one of

these exceptions “shall be filed within one year[1] of the date the claim could

have been presented.” 42 Pa.C.S.A. § 9545(b)(2).

       Here, Appellant’s judgment of sentence became final in 1998, thirty

days after this Court affirmed his judgment of sentence on direct appeal. 42

Pa.C.S.A. § 9545(b)(3). His present petition, filed in 2018, is facially untimely.

Thus, for this Court to have jurisdiction to review his petition on the merits,

he must prove that he meets one or more of the exceptions in Section

9545(b). The PCRA court correctly determined in its Pa.R.A.P. 1925 opinion

that Appellant failed to establish that any exception applies.       He failed to

demonstrate that (1) his PCRA petition was untimely due to government

interference; (2) the facts upon which the claim is predicated, the “May 2003

Senate report,” were unknown to him and could not have been ascertained by

the exercise of due diligence; or (3) he has asserted some constitutional right

that was recognized by the Supreme Court of the United States or the

Pennsylvania Supreme Court after the PCRA’s one-year limitation period. We

therefore conclude that the PCRA court properly dismissed Appellant’s seventh

PCRA petition as untimely.



____________________________________________


1 Effective December 24, 2018, the Legislature amended Section 9545(b)(2)
of the PCRA, increasing the time period for invoking an exception under
Section 9545(b)(1) from sixty days to one year. See Section 3 of Act 2018,
Oct. 24, P.L. 894, No. 146. The amendment applies only to claims arising on
or after December 24, 2017.

                                           -4-
J-S49025-19


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/19




                          -5-